Case 15-00010 Doc 62-1 Filed 12/26/19 Entered 12/26/19 16:34:33                                                Desc
          Statement Accompanying Relief From Stay Page 1 of 1


                                            REQUIRED STATEMENT
                            TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY
 All Cases: Debtor(s)      QUINN S SMITH,               Case No. 15-00010             Chapter 13
 All Cases: Moving Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper Date Case Filed 01/02/2015

Nature of Relief Sought: ☒ Lift Stay ☐Annul Stay              ☐Other (describe)

Chapter 13: Date of Confirmation Hearing                       or Date Plan Confirmed       4/2915

Chapter 7:         ☐ No-Asset Report Filed on
                   ☐ No-Asset Report not Filed, Date of Creditors Meeting
1.       Collateral
         a ☒ Home
         b. ☐ Car Year, Make and Model
         c. ☐ Other (describe)

2.       Balance Owed as of Petition Date $ 178,082.85 per Claim 4-1
         Total of all other Liens against Collateral $ 0.00

3.       In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
         amounts and dates of all payments received from the debtor(s) post-petition.

4.       Estimated Value of Collateral (must be supplied in all cases) $ 82,533.00 per Debtor’s Schedule A

5.       Default
         a. ☒ Pre-Petition Default
                 Number of months                                              Amount $ 18,178.43

         b.   ☒ Post-Petition Default
                i. ☒ On direct payments to the moving creditor
                          Number of months 9                                   Amount $ 8576.82 (with $649.55 in
                                                                               suspense)

                   ii. ☐     On payments to the Standing Chapter 13 Trustee
                             Number of months                               Amount $
6.       Other Allegations
         a.        ☐ Lack of Adequate Protection § 362 (d)(1)
                   i.      ☐ No insurance
                   ii.     ☐ Taxes unpaid                                      Amount $
                   iii.    ☐ Rapidly depreciating asset
                   iv.     ☐ Other (describe)

         b.        ☐ No Equity and not Necessary for an Effective Reorganization § 362(d)(2)
         c.        ☐ Other “Cause” § 362 (d)(1)
                   i.        ☐ Bad Faith
                   ii.       ☐ Multiple filings
                   iii.      ☐ Other (describe)
         d.        Debtor's Statement of Intention regarding the Collateral
         i. ☐ Reaffirm     ii. ☐ Redeem       iii. ☐ Surrender iv. ☐ No Statement of Intention filed

                             Date: 12/26/19                /s/ Timothy R. Yueill
                                                           Submitted By
